                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    WILD FISH CONSERVANCY,                              CASE NO. C17-1708-JCC
10                           Plaintiff,                   MINUTE ORDER
11               v.

12    COOKE AQUACULTURE PACIFIC, LLC,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. On February 21, 2019, Plaintiff filed a
18   motion for partial summary judgment. (Dkt. No. 29.) Plaintiff’s motion is currently noted for
19   March 15, 2019. (Id.) On March 11, 2019, Defendant filed a cross-motion for partial summary
20   judgment. (Dkt. No. 41.) Defendant’s motion is noted for April 5, 2019. (Id.)
21          Pursuant to Local Civil Rule 7(l), and in the interest of judicial economy, the Clerk is
22   DIRECTED to re-note Plaintiff’s motion for partial summary judgment (Dkt. No. 29) to April 5,
23   2019. Plaintiff’s reply to Defendant’s response to summary judgment (Dkt. No. 36) shall still be
24   filed no later than March 15, 2019. The Clerk is further DIRECTED to re-note Defendant’s
25   motion to seal (Dkt. No. 34) to April 5, 2019.
26          //


     MINUTE ORDER
     C17-1708-JCC
     PAGE - 1
 1        DATED this 13th day of March 2019.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Tomas Hernandez
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1708-JCC
     PAGE - 2
